DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the closest prior art of record, Morgan et al. (US Pub. 20180352328) discloses an apparatus for providing an output signal to an audio transducer, comprising:  one or more signal paths for receiving respective digital audio input signals, applying respective digital gains, and outputting respective amplified digital audio input signals; one or more inputs for receiving one or more volume parameters associated with the digital audio input signals; converter circuitry, coupled to the one or more signal paths, for converting the one or more amplified digital audio input signals into the analogue domain, and outputting an analogue audio input signal; and an analogue gain element, for applying an analogue gain to the analogue audio input signal and outputting the output signal.  
However, Morgan fails to teach the combination of an apparatus for providing an output signal to an audio transducer, comprising:  one or more signal paths for receiving respective digital audio input signals, applying respective digital gains, and outputting respective amplified digital audio input signals; one or more inputs, each input for receiving a volume parameter associated with a respective one of the one or more digital audio input signals; converter circuitry for converting the one or more amplified digital audio input signals into an analogue audio input signal; an analogue gain element, for applying an analogue gain to the analogue audio input signal to generate the output signal; and a control circuit, coupled to the one or more signal paths, operative to select the analogue gain based on a comparison of the respective volume parameters to the respective digital audio input signals as multiplied by the respective volume parameters, and to select the respective digital gains for each digital audio input signal so that an overall gain in each respective signal path corresponds to a volume parameter associated with the respective digital audio input signal.
Regarding independent claim 15, the closest prior art of record, Morgan discloses a method for providing an output signal to an audio transducer, comprising:  receiving one or more digital audio input signals, applying respective digital gains, and outputting respective amplified digital audio input signals; receiving one or more volume parameters associated with the digital audio input signals; converting the one or more amplified digital audio input signals into the analogue domain, and outputting an analogue audio input signal; and applying an analogue gain to the analogue audio input signal and outputting the output signal.  
However, Morgan fails to teach the combination of a method for providing an output signal to an audio transducer, comprising:  receiving one or more digital audio input signals, applying respective digital gains, and outputting respective amplified digital audio input signals; receiving one or more volume parameters, each volume parameter associated with a respective one of the digital audio input signals; converting the one or more amplified digital audio input signals into an analogue audio input signal; and applying an analogue gain to the analogue audio input signal to generate the output signal, wherein the analogue gain is determined based on a comparison of the respective volume parameters to the respective digital audio input signals as multiplied by the respective volume parameters, and wherein the respective digital gains for each digital audio input signal are determined so that an overall gain in each respective signal path corresponds to a volume parameter associated with the respective digital audio input signal.  The distinct features, as disclosed in independent claims 1 and 15 render the claims allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697.  The examiner can normally be reached on 9 AM - 5 PM, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL KIM/Primary Examiner, Art Unit 2654